Citation Nr: 0029428	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  95-23 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hand injury.

2.  Entitlement to service connection for residuals of a left 
ring finger injury.

3.  Entitlement to service connection for carpal tunnel 
syndrome affecting the left upper extremity.

4.  Entitlement to service connection for human 
immunodeficiency virus (HIV) and associated disability.

5.  Entitlement to service connection for neuropathy of both 
lower extremities.

6.  Entitlement to service connection for depression.

7.  Entitlement to an increased rating for lumbar disc 
disease affecting L4-5 and 
L5-S1, currently rated as 20 percent disabling.

8.  Entitlement to a compensable disability rating for 
hemorrhoids.

9.  Entitlement to a total disability rating for compensation 
based upon individual unemployability due to service-
connected disabilities.

10.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

11.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.  

During the June 2000 hearing on appeal held at the Board of 
Veterans' Appeals (Board) in Washington, DC, the veteran's 
representative raised the issues of entitlement to service 
connection for a cervical spine disability and a left 
shoulder disability.  These issues were addressed in a 
February 1998 Statement of the Case.  The veteran, however, 
failed to file a timely substantive appeal regarding these 
issues.  The June 2000 hearing is the first indication from 
him (through his representative) that he desired to appeal 
these denials.  Thus, the Board construes the 
representative's statement as an attempt to reopen claims for 
entitlement to service connection for a cervical spine 
disability and a left shoulder disability following the 
previous final denials.  These issues are therefore referred 
to the RO for appropriate action.


REMAND

Review of the veteran's service medical records reveals that 
he underwent surgery on his left little finger and his 
hemorrhoids during service.  Only the hospitalization 
summaries are available for review, however, as the clinical 
records reflecting the service hospitalizations are not 
contained in the claims file.  Because the veteran claims 
that he received blood transfusions which may have been 
contaminated with HIV during these surgeries and that the 
records reflecting surgical treatment for the left little 
finger should also reflect the condition of his left ring 
finger, obtaining the complete clinical records is important 
to a thorough adjudication of his claim.

During the June 2000 hearing on appeal, the veteran testified 
that he had served in the Marine Reserves subsequent to his 
October 1982 discharge from active duty.  There are other 
references to reserve service contained in the file, but it 
does not appear that official verification of this service 
has been sought, or that medical records reflecting such 
service have been obtained from the Department of Defense.  
Obtaining copies of all reserve medical records is 
particularly important as 1994 medical records reveal the 
veteran believed he had been tested for HIV in 1988 or 1989 
in the Army reserves and that the test results had been 
negative at that time.  Absent these relevant records, it 
would be premature to adjudicate any of the service 
connection claims currently before the Board.  Because these 
records are in the control of a governmental agency, the 
reliability and relevance of the records are dependent upon 
their source.  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  

Review of the voluminous medical evidence contained in the 
veteran's claims file reveals that the veteran continues to 
receive medical treatment for his significant disabilities 
from the VA.  Recent inpatient and outpatient treatment 
records have not been associated with his claims file, 
however.  Furthermore, it appears the veteran has not been 
provided with a formal VA examination for purposes of 
compensation for the evaluation of his service-connected 
disabilities for many years.  Prior to review of the claims 
for increased disability ratings, these records should be 
obtained and examinations should be accomplished to provide 
adjudicators with comprehensive and accurate information 
regarding the level of impairment arising from his service-
connected low back disability and his hemorrhoids.  

If the veteran has received any private medical treatment for 
the disabilities at issue, and if he wishes medical records 
reflecting such treatment to be made available to 
adjudicators, he should notify the VA of the existence of 
these records.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should attempt to verify, 
through official channels, dates of the 
veteran's reserve military service.

2.  The RO should attempt to secure the 
veteran's reserve service medical records 
through official channels.

3.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file.

4.  The veteran should be afforded VA 
examinations by appropriate specialists 
to evaluate the level of impairment 
arising from lumbar disc disease 
affecting L4-5 and L5-S1 and hemorrhoids.  
The claims folders, including all records 
obtained pursuant to the above requests, 
must be made available to the examiners 
for review before the examinations.  All 
tests and studies deemed helpful by the 
examiners should be conducted in 
conjunction with the examinations and the 
results made available to the examiners 
for review.  The examiners should comment 
upon the effect each disability has upon 
the veteran's daily functioning, 
including the effect of any pain 
resulting from the service-connected 
disabilities upon the veteran's ability 
to function, both socially and 
industrially.  With regard to the 
evaluation of the lumbar disc disease, 
the examiner is requested to separate, as 
much as possible, that impairment arising 
from nonservice-connected spina bifida 
from that impairment arising from lumbar 
disc disease.  The complete rationale for 
all opinions expressed should be fully 
explained.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the necessity for any 
additional development becomes clear, 
such development should be undertaken.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Veterans' Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


